DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Martin (U.S. 3,638,471) discloses a forging machine including upper (U) and lower (L) platen and a master gear. However, Martin does not disclose a central aperture or radial hydraulic cylinders. Kralowetz (U.S. 3,135,139) discloses a radial forging machine including radial hydraulic cylinders (4, 7) which oscillate about the workpiece action. However, these are not associated with a master gear or upper and lower platens. Loss (U.S. 804,542) discloses a forging press including upper and lower platens and radial hydraulic cylinders (6). However, Loss does not disclose a master gear or drive gear. Blaimschein (U.S. 6,070,446) discloses a radial forging machine including radial hydraulic cylinders which rotates about the workpiece. However, Blaimschein does not disclose upper and lower platens. Kralowetz (U.S. 2,793,548) discloses a master gear (5) and drive gear (4), further including radial platens (11) but does not disclose upper and lower platens. While each of the references cited about teach elements of the claimed invention, the combination of these references to arrive at the claimed invention would involve impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799